AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                          Page 1 of!   (p
                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                        JUDGMENT IN A CRIMINAL CASE
                                                                                     (For Offenses Con1rnitted On or After Noven1ber 1, 1987)
                                     v.
                     Javier Fernandez-Gomez                                          Case Nnmber: 3:19-mj-21341

                                                                                    John Owen Lanahan
                                                                                    Defendant's Attorney


REGISTRATION NO. 84081298

THE DEFENDANT:
 lZl pleaded guilty to count( s) 1 of Complaint
                                           ~--~-----------------~-------

 0 was found guilty to count(s)
       after a plea of not guilty.
       Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                    Nature of Offense                                                                     Count Number(s)
8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                           1

  D The defendant has been found not guilty on count(s)
                                                                             ~-----------------~

  D Count( s)                                                                         dismissed on the motion of the United States.
                   ~-------------~--~




                                             IMPRISONMENT
        The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
 imprisoned for a term of:

                             /'{TIME SERVED                                       D _ _ _ _ _ _ _ _ _ _ days

  IZI Assessment: $10 WAIVED          IZI Fine: WAIVED
  IZI Court recommends USMS, ICE or DRS or other arresting agency return all property and all docnments in
  the defendant's possession at the time of arrest upon their deportation or removal.
  D Court recommends defendant be deported/removed with relative,                           charged in case


      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
 of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
 imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
 United States Attorney of any material change in the defendant's economic circumstances.

                                                                                   Tuesday, March 19, 2019


                                                                                       #g_ I~ L
                                                                                   Date oflmposition of Sentence

             ~\        C/L-                          f'l~l_E_O__
 Received             "-6
               ~DU~S~M~----+---
                                                     MAR 1 9 2019                  HcMRABLlfRoBERTN.BLocK
                                                                                   UNITED STATES MAGISTRATE JUDGE
                                          C~ERI\, U.S. Dl.STR'
                                      sou1 N.=rm o•s-~"C' ·CT COURT
                                      BY       .  ' ''" r OF CALIFORNIA
 Clerk's Office Copy                                                     DEPury                                                     3:19-mj-21341
